Citation Nr: 1230178	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  10-21 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for hypertension.  

(The issues of entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD), prior to January 18, 2007 and entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 18, 2007 are addressed in a separate decision.)


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.   

This matter is on appeal from a November 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The decision discussed herein addresses the issue of whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.  Prior to perfecting his appeal on this issue, the Veteran hired an attorney to represent him on a separate matter pertaining to a claim for service connection for PTSD and subsequently the rating that is assigned to that disability.  The power of attorney agreement is strictly limited to the attorney representing the Veteran only with respect to his PTSD claim.  See VA Form 21-22a, dated July 2008.  Thus, to avoid any potential impropriety or privacy disclosures, the Board has limited the scope of this decision to the hypertension issue.  He does not have a representative or attorney with respect to his hypertension claim.      


FINDINGS OF FACT

1. In December 1980, the Board issued a final decision which denied entitlement to service connection for hypertension on the basis that hypertension was not shown in service.

2.  In September 1997, the RO issued a decision denying the Veteran's application to reopen a claim of entitlement to service connection for hypertension, as new and material evidence had not been shown; and, as the Veteran did not file an appeal or submit additional relevant evidence within one year, the decision became final and represents the last final denial of the claim.  

3.  The evidence added to the record since September 1997 is not new and material to an unestablished fact necessary to support entitlement to service connection for hypertension.  

CONCLUSIONS OF LAW

1.  The December 1980 Board decision that denied the Veteran's claim for entitlement to service connection for hypertension, as well as the RO's September 1997 decision declining to reopen this claim are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2011).

2.  The evidence received subsequent to the September 1997 RO decision is not new and material and the requirements to reopen the claim for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

The notice letter provided to the Veteran in October 2003 which included the criteria for reopening a previously denied claim and the criteria for establishing service connection.  However, the letter did not provide him with information regarding the basis for the last final denial.  It instead merely stated that the claim was previously denied "because new and material evidence to support [the] claim was not submitted."  The Board does not construe this notice as compliant with Kent, as it does not inform the Veteran as to what specific types of evidence would be sufficient to reopen the claim.  He should have been informed of the bases for the last denial where the claim was considered on all the evidence of record.  

Nevertheless, while the notice letter was not necessarily compliant with this aspect of Kent, the Board concludes that the Veteran was not prejudiced by this defect, as he has indicated his understanding as to why the claim was previously denied.  Specifically, as will be explained in greater detail below, the claim for service connection for hypertension was original denied on the basis that there was no evidence that the Veteran had hypertension in service or within one year of service discharge, and that there was no evidence relating his hypertension to service.  The Veteran directly assailed this finding in a May 2010 statement.  Specifically, referencing a finding made in the original denial, he argued that VA had failed to explain the "contradiction between the first and second page of [the] report of the discharge physical examination."  A clear understanding as to why the claim was originally denied is thereby demonstrated.  Remanding in order to provide him information that he is already aware of would only unnecessarily delay resolution of the claim.  

As such, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  


VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained VA treatment records and the Veteran submitted private treatment records.  He has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

VA need not conduct an examination with respect to the claim of whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet.App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.)  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran is claiming entitlement to service connection for hypertension.  He initially submitted a claim for this disorder in April 1979.  In a July 1979 decision, the RO denied the claim on the basis that hypertension was not shown during service.  He appealed that decision to the Board.

In December 1980, the Board issued a decision that also denied service connection for hypertension.  The Board noted that the Veteran's separation physical examination included a blood pressure reading of 162/92 mm Hg.  However, the Board also observed that this measurement was subsequently crossed out by the examining physician.  This led the Board to conclude that this was an invalid measurement, and that hypertension was not shown during his separation physical examination or ay any other time during service.  Consideration was also given to statements and testimony from the Veteran, family members, and friends with respect to his health prior to entering and following service, to include statements pertaining to continuity of symptomatology (poor health) since service.  In that regard, the Board essentially determined that there was insufficient evidence relating the Veteran's current hypertension to his active service.  The December 1980 decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100.

In March 1997, the Veteran again filed a claim for entitlement to service connection for hypertension.  In a September 1997 decision, the RO again denied the claim on the basis that none of the evidence submitted was new and material to the previously denied claim.  He did not appeal this decision, nor did he submit any additional evidence within a year of that decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, that decision became final one year later and represents the last final denial of the claim. 

The evidence of record at the time of the September 1997 decision included the Veteran's service treatment records, VA treatment records from 1993 to 1994, private treatment records from 1992 to 1993, lay statements from the Veteran, his family members, and friends, a transcript of an April 1980 personal hearing, a report of a May 1979 VA heart examination, and VA psychiatric examination reports from March 1973, July 1993 and August 1995.  
 
Since the last final denial of the claim, the Veteran has submitted private treatment records from 1996 to 2000, to include private psychiatric evaluations from August 2003, January 2004, and July 2005.  He has also undergone additional VA psychiatric examinations in April 1999 and September 2003.  Personal statements have been added to the record as well.

Based on a review of the evidence submitted since the last final denial of the claim, the Board determines that none of it is both new and material.  As an initial matter, substantially all of it relates to an acquired psychiatric disorder claim that was also undergoing evidentiary development, but was not related to this appeal.  For example, both of the VA examinations, as well as the private evaluations addressed only the Veteran's claimed psychiatric disorder, rather than his hypertension.  His blood pressure was not even measured on these occasions.  There are only a few occasions where the Veteran's blood pressure was even observed.  However, none of this evidence indicates or suggests that his hypertension had its onset in service or within one year of service discharge or is otherwise related to his active service.  Therefore, while these treatment records are "new", they are not material to an unestablished fact necessary to support entitlement to service connection for this disorder.  

The "new" evidence also includes statements by the Veteran about his hypertension.  Specifically, in his VA Form-9 from May 2010, he argued that VA incorrectly decided his case because it failed to "explain the contradiction between the first and second page" of his discharge physical examination.  In this regard, as it also did in its 1980 decision, the Board notes that a blood pressure of 162/92 mm Hg was written on both pages of his March 1970 discharge physical examination, but only one was crossed out.  The Board stresses that this argument was specifically considered and discussed in its December 1980 decision.  Under the applicable law and regulations, previous determinations that are final and binding, including decisions regarding service connection and will be accepted as being correct in the absence of clear and unmistakable error (CUE). See 38 C.F.R. § 3.105(a).  Here, absent an assertion of CUE, the Board is legally unable to review the accuracy of a prior final determination.  

The Board recognizes that the Veteran has recently been service-connected for PTSD, and that he now asserts that VA should consider whether his hypertension may have been caused or aggravated by his now service-connected PTSD.  Even though this is a new basis of entitlement, the Court has routinely held that a claim for service connection based on a new or different theory of causation for the same disease or injury is still the subject of a previously denied claim and cannot be the basis of a new claim. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). New and material evidence remains necessary to reopen these claims.  

Here, the Veteran has not submitted any additional evidence to support his contention that his hypertension may have been affected by his PTSD.  The mere fact that he is now service-connected for PTSD is not, by itself, sufficient to reopen the claim.  

With respect to the Veteran's statements, the Board finds that the assertions that he was diagnosed with hypertension in service and has continued to have problems with hypertension since that time are duplicative of the statements already included in the claims file and considered in the prior final decisions.  Emphasis is placed on the fact that the Veteran's testimony in 1980 mirrors his current statements in respect to both service onset, causation, and continuity of symptomatology.  Such information is not new, but instead is merely a recitation of the statements the Veteran previously made.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  The Veteran's statements are thereby not new and material evidence.

Consequently, in this case, the Board finds that none of the current evidence submitted by the veteran since the final rating decision is new and material under 38 C.F.R. § 3.156(a).  Thus, the veteran's claim to reopen must be denied.   

ORDER

New and material evidence having not been submitted, the application to reopen a claim for entitlement to service connection for hypertension is denied.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


